



Exhibit 10.14






















REINSURANCE GROUP OF AMERICA, INCORPORATED
PHANTOM STOCK PLAN FOR DIRECTORS
As Amended and Restated Effective May 23, 2017







--------------------------------------------------------------------------------





REINSURANCE GROUP OF AMERICA, INCORPORATED
PHANTOM STOCK PLAN FOR DIRECTORS
ARTICLE I
NAME AND PURPOSE
1.1    Name. The name of this Plan is the "Reinsurance Group of America,
Incorporated Phantom Stock Plan for Directors."
1.2    Purpose. The Company has established this Plan to encourage the highest
level of director performance by members of the Board of Directors of the
Company, by providing certain outside directors with deferred compensation based
on the Company’s success and progress. The Plan is hereby amended and restated
as provided herein and this restatement shall be effective with respect to
amounts deferred on or after May 23, 2017.
ARTICLE II
DEFINITIONS OF TERMS AND RULES OF CONSTRUCTION
2.1    General Definitions. The following words and phrases, when used in the
Plan, unless otherwise specifically defined or unless the context clearly
otherwise requires, shall have the following respective meanings:
(a)
Account. Account shall have the meaning given such term in ARTICLE VI.

(b)
Affiliate. A Parent or Subsidiary of the Company, a Subsidiary of a Parent and
any limited liability company, partnership, corporation, joint venture, or any
other entity in which the Company or any such Subsidiary owns an equity
interest.

(c)
Board. The Board of Directors of the Company.

(d)
Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time, or any successor statute. Any reference to the Code includes the
regulations promulgated pursuant to the Code.

(e)
Common Stock. Any class of the Company's common stock or any securities issued
in respect thereof by the Company or any successor to the Company as a result of
an event described in ARTICLE X and Section 11.10 hereof.

(f)
Company. Reinsurance Group of America, Incorporated, a Missouri corporation, or
any successor to all or substantially all of its business by merger,
consolidation, purchase of assets or otherwise.

(g)
Deferral Period. Deferral Period shall have the meaning given such term in
Section 5.3.

(h)
Director. A duly elected and acting member of the Board who receives Director’s
Fees from the Company for his or her services as a member of the Board and who
is not an officer or employee of the Company or any of its Affiliates.

(i)
Director’s Fees. Any and all of the following, whether payable in cash or Common
Stock:

(i)
Annual retainer fees for services as a Director (including retainers paid to
Board and Committee chairs);

(ii)
Board and Committee meeting attendance fees; and

(iii)
Any other form of compensation (including cash, equity grants or performance
units) paid to a Director for service as a member of the Board, a Committee or a
Board sub-group.






--------------------------------------------------------------------------------





(j)
Disability. A physical or mental condition which, in the opinion of a qualified
doctor of medicine chosen by the Company, permanently prevents a Director from
carrying out his or her duties as a member of the Board.

(k)
Effective Date. The date that the Plan, as amended and restated herein, is
approved by the shareholders of the Company which must occur within one year
before or after approval by the Board.

(l)
Fair Market Value. The closing price of a share of Common Stock on the New York
Stock Exchange on a given date, or in the absence of market transactions on such
date, the closing price of a share of Common Stock on the New York Stock
Exchange on the last day on which a sale occurred prior to such date. If the
shares are not listed on the New York Stock Exchange, Fair Market Value shall be
what the Board determines in good faith to be 100% of the fair market value of a
share on that date. The determination of Fair Market Value shall be subject to
adjustment as provided in ARTICLE X.

(m)
Parent. Any corporation that is a “parent corporation,” as that term is defined
in Section 424(e) of the Code, or any successor provision.

(n)
Participant. A Director who has satisfied the eligibility requirements of
Section 4 and who has Performance Units credited to his or her Account.

(o)
Performance Unit. A hypothetical share of Common Stock allocated to a
Participant on the Company’s records based on the Fair Market Value of the
Common Stock at the time of the grant.

(p)
Plan. Plan shall have the meaning given such term in ARTICLE I.

(q)
Plan Year. The calendar year.

(r)
Retirement. Retirement of a Participant as a Director.

(s)
Subsidiary. Any corporation that is a “subsidiary corporation,” as that term is
defined in Section 424(f) of the Code, or any successor provision.

2.2    Other Definitions. In addition to the above definitions, certain words
and phrases used in the Plan may be defined in other portions of the Plan.
ARTICLE III
ADMINISTRATION
3.1    Board. The Board shall administer the Plan. Questions involving
eligibility, benefits or the interpretation or operation of the Plan shall be
referred to the Board. All determinations of the Board, in its sole discretion,
shall be conclusive. The Board may obtain such advice or assistance as it deems
appropriate from persons not serving on the Board.
3.2     Expenses. All costs and expenses incurred in the operation and
administration of this Plan will be borne by the Company.
ARTICLE IV
ELIGIBILITY
4.1    Participants. Each Director who is a Participant on May 23, 2017 shall
continue to be a Participant as of such date. Each individual who becomes a
Director on or after May 23, 2017 shall be eligible to participate as of the
beginning of the next Plan Year.





--------------------------------------------------------------------------------





ARTICLE V
PERFOMANCE UNITS
5.1    Number of Performance Units. The total number of Performance Units that
may be granted under this Plan shall not exceed 130,000.
5.2     Election to Receive and Defer Performance Units. With respect to each
Plan Year, a Participant shall be eligible to receive a grant of Performance
Units in lieu of all or any portion of his or her Director’s Fees by making and
filing with the Board a written election by the date specified by the Company,
which shall be no later than the December 31 prior to the first day of the Plan
Year in which such Director’s Fees would otherwise be earned.
5.3     Deferral Period. A Participant who elects to receive a grant of
Performance Units in lieu of his or her Director’s Fees for any Plan Year under
Section 5.2 shall also be eligible at such time to elect to defer payment of
such Performance Units (i) for a period of five (5) or seven (7) years from the
last day of the calendar year in which a Performance Unit is granted or (ii) to
Retirement (“Deferral Period”). The Participant shall designate to receive
payment of such Performance Units in a single payment or up to five
substantially equal annual installment payments. With respect to each grant of
Performance Units, a Participant may elect a different Deferral Period and
manner of payment hereunder. A Participant who does not affirmatively elect a
Deferral Period shall be deemed to have elected a Deferral Period until
Retirement with distribution to be made in a single payment.
5.4     Irrevocability. Any election (or deemed election) under ARTICLE V with
respect to a Performance Unit shall become irrevocable as of the December 31
prior to the first day of the calendar year in which such Performance Unit is
granted.
5.5     Changes. In accordance with the provisions of this Section 5.5, a
Participant may change the Deferral Period and/or the form of payment for
Performance Units which relate to a particular year by making a re-deferral
election and/or an election to have such Performance Units paid in a different
form. Any election under this Section 5.5 must comply with all of the following
requirements: (i) no prior election to change the Deferral Period or form of
payment may have been made with respect to the same year’s deferrals, (ii) the
election is made at least one year prior to the date the distribution would
otherwise have begun, (iii) the first payment with respect to which such
election is made shall be deferred for a period of not less than five years from
the date such payment would otherwise have been made, and (iv) any election
related to a payment that was otherwise to be made at a specified time may not
be made less than twelve months prior to the date of the first scheduled
payment. For purposes of applying the provisions of this Section 5.5,
installment payments shall be considered a single payment for purposes of
applying these subsequent deferral election rules.
ARTICLE VI
ACCOUNTS
6.1     Performance Unit Accounts. Performance Units shall be credited to a
Performance Unit Account (the “Account”) established and maintained for a
Participant. The Performance Units shall be allocated to a Participant’s Account
annually on the same day the annual equity grant is made to Directors, unless
the Board approves a different allocation date. The number of Performance Units
shall equal the number of full shares of Common Stock that the amount of the
deferred Director’s Fees would have purchased at Fair Market Value on the
allocation date. Partial Performance Units will not be allocated, and standard





--------------------------------------------------------------------------------





rounding will be applied to determine the number of full Performance Units. The
Account of a Participant shall be the record of Performance Units granted to him
or her under the Plan, is solely for accounting and record keeping purposes and
shall not require a segregation of any Company assets or setting aside for or
registering in the name of a Participant any Common Stock. In addition, the
existence of such record and the Account shall not be deemed to create a trust
of any kind or a fiduciary relationship between the Company and a Participant or
his or her beneficiary. Each allocation of Performance Units under the Plan to a
Participant and the number and value of such Performance Units as of the date of
allocation shall be communicated annually to the Participant.
ARTICLE VII
RESTRICTIONS AND PAYMENTS
7.1     Restrictions. The Participant shall have no rights and privileges of a
shareholder as to the Performance Units credited to his or her Account.
Accordingly, the Participant shall have no right to receive dividends actually
paid or distributed at the time declared and no right to vote on account of any
allocation of Performance Units to his or her Account. In addition, no interest
in the Performance Units or any Account may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of at any time.
7.2     Payment of Performance Units. Except as otherwise provided under this
ARTICLE VII, distribution of the Performance Units shall occur (or commence in
the case of annual installments) on the date immediately following the last day
of the applicable Deferral Period. Distribution shall be made in a single
payment, unless at the time of deferral the Participant had elected to receive
payment in annual installments. The Board shall have the sole discretion to
determine whether such distribution shall be made in cash or in stock.
(a)
Lump Sum Payments. If distribution shall be made in a single lump sum, the
amount of the distribution shall equal (i) the Fair Market Value of a share of
Common Stock as of the last day of the Deferral Period multiplied by the number
of Performance Units credited to his or her account on such date, or (ii) one
share of Common Stock in lieu of cash for each Performance Unit credited to his
or her account on the last day of the Deferral Period.

(b)
Annual Installments. If distribution shall be made in annual installments, the
amount of each installment shall equal (i) the Fair Market Value of a share of
Common Stock as of the last day of the Deferral Period (or the applicable annual
anniversary thereof), multiplied by the number of Performance Units being
distributed in such installment, or (ii) one share of Common Stock in lieu of
cash for each Performance Unit being distributed in that installment.

7.2     End of Directorship. If a Participant ceases to be a Director prior to
the end of the Deferral Period, distribution of all Performance Units allocated
to such Participant’s Account shall be made or commence at the time and in the
form of payment elected or deemed to have been elected at the time of deferral.
Payment shall be made to the Participant, the Participant’s beneficiary in the
event of death, or the Participant’s estate in the case of Disability if there
is no attorney-in-fact, as the case may be.
7.3     Tax. In all cases, for purposes of compliance with Section 409A of the
Code, payment shall be deemed to be made upon the fixed date or payment event
specified under Section 7.2(b) if the payment is made (a) thirty (30) days prior
to the specified fixed payment date or event; (b) a later date within the same
calendar year as the specified fixed payment date or event; or (c) if later, by
the 15th day of the third calendar month following the specified fixed payment
date or event. However, in no event shall a Participant be permitted, directly
or indirectly, to designate the taxable year of the payment.





--------------------------------------------------------------------------------





ARTICLE VIII
REGULATORY COMPLIANCE AND LISTING
8.1     Regulatory Compliance. If the Board decides to deliver Common Stock in
lieu of cash under ARTICLE VII, the issuance or delivery of any Common Stock may
be postponed by the Company for such period as may be required to comply with
any applicable requirements under the federal securities laws, any applicable
listing requirements of any national securities exchange and requirements under
any other law or regulation applicable to the issuance or delivery of such
shares, and the Company shall not be obligated to issue, purchase or deliver any
Common Stock if the issuance, purchase or delivery of such shares shall
constitute a violation of any provision of any law or of any regulation of any
governmental authority or any national securities exchange. If the Company is
unable to deliver Common Stock after a reasonable period of time, the Board
shall direct the delivery of cash under ARTICLE VII to satisfy the distribution
of Performance Units.
8.2     Other Agreements. As a condition to receipt of Common Stock, the
Participant shall execute such agreements and other documents as the Company may
reasonably request for securities law purposes.
ARTICLE IX
AMENDMENT, TERM AND TERMINATION
9.1    Amendment. Except as hereinafter provided, the Board shall have the sole
right and power to amend the Plan at any time and from time to time. No
termination, suspension or modification of this Plan may materially and
adversely affect any right acquired by any Participant (or a Participant’s legal
representative) or any successor or permitted transferee under a Performance
Unit granted before the date of termination, suspension or modification, unless
otherwise provided in a separate agreement or otherwise or required as a matter
of law.
9.2    Limitation. The Board may not amend the Plan (i) without approval of the
shareholders of the Company if shareholder approval would be required for such
an amendment under the rules of the New York Stock Exchange or (ii) in a manner
that would violate applicable law.
9.3    Term. The original effective date of the Plan was January 1, 1997 and the
Plan as amended and restated herein shall commence as of the Effective Date and,
subject to the terms of the Plan, including those requiring approval by the
shareholders of the Company, shall continue in full force and effect until
terminated.
9.4    Termination. The Plan will terminate automatically on May 23, 2027. In
addition, the Board may at any time terminate the Plan unless otherwise required
by law, the rights of a Participant with respect to Performance Units granted
prior to such termination may not be impaired without the consent of such
Participant.
ARTICLE X
ADJUSTMENTS
10.1     Adjustment. In the event of any change in the Common Stock of the
Company by reason of any extraordinary dividend, stock dividend, spin-off,
split-up, spin-out, recapitalization, warrant or rights issuance or combination,
exchange or reclassification of shares, merger, consolidation, reorganization,
sale of substantially all assets or, in the Board's sole discretion, other
similar or relevant event, the Board shall





--------------------------------------------------------------------------------





proportionately adjust, in an equitable manner, the total number of Performance
Units which may be granted under the Plan under ARTICLE V and the number of
Performance Units held by a Participant under the Plan and, if appropriate to
reflect such event and preserve the value of such Performance Units, the number,
kind and class of shares underlying the Performance Units.
ARTICLE XI
MISCELLANEOUS
11.1    Underscored References. The underscored references contained in the Plan
are included only for convenience, and they shall not be construed as a part of
the Plan or in any respect affecting or modifying its provisions.
11.2    Number and Gender. The masculine and neuter, wherever used in the Plan,
shall refer to either the masculine, neuter or feminine; and, unless the context
otherwise requires, the singular shall include the plural and the plural the
singular.
11.3    Governing Law/Venue. This Plan shall be construed and administered in
accordance with the laws of the State of Missouri, without giving regard to the
conflict of laws provisions thereof. Any legal action against the Plan, the
Company, an Affiliate, or the Board may only be brought in the Circuit Court in
St. Louis County and/or the United States District Court in St. Louis, Missouri.
11.4     No Director Reelection. Nothing in the Plan shall be deemed to create
any obligation on the part of the Board to nominate any Director for reelection
by the Company’s shareholders.
11.5     Limitations. Neither the adoption of this Plan by the Board nor the
submission of the Plan to the Company’s shareholders for approval shall be
construed as creating any limitations on the power or authority of the Board to
adopt such other additional incentive or other compensation arrangements as the
Board may deem necessary or desirable
11.6     Deductions. The Company shall have the right to (i) deduct from all
amounts paid pursuant to the Plan any taxes required by law to be withheld with
respect to such amounts, and (ii) require, within three months after issuance or
delivery of any Common Stock, payment by the Participant of any taxes required
by law with respect to the issuance or delivery of such shares.
11.7     Designation of Beneficiary. Each Participant may designate one or more
beneficiaries to receive all payments due to such Participant hereunder upon his
or her death. Such beneficiary designation may be revoked or amended by such
Participant, from time to time, by appropriate notice in writing delivered to
the General Counsel of the Company. In the absence of any beneficiary
designation or in the event that the designated beneficiaries shall not be
living at the time of death of the Participant, the Account value on the date of
death of the Participant shall be payable and delivered to the estate of such
deceased Participant.
11.8     Common Stock. The shares of any Common Stock delivered under the Plan
may be either authorized but unissued shares (subject to payment of any required
par value) or treasury shares, as determined from time to time by the Board. In
either case, the shares shall be fully registered and transferable without
restriction.
11.9     Assignment. No rights, interests or benefits under this Plan may be
assigned, transferred, pledged or hypothecated in any way. Such rights,
interests or benefits shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge or hypothecation, or other





--------------------------------------------------------------------------------





disposition of such rights, interests or benefits contrary to the preceding
provisions, or the levy of any attachment or similar process thereupon, shall be
null and void and without effect.
11.10     Successors and Assigns. This Plan shall be binding upon and inure to
the benefit of the successors and assigns of the Company, whether by way of
merger, consolidation, operation of law, assignment, purchase or other
acquisition of substantially all of the assets or business of the Company and
any such successor or assign shall absolutely and unconditionally assume all of
the Company’s obligations hereunder.
11.11     No Equitable Rights. The payments to a Participant or his or her
beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be part of the general, unrestricted assets of the Company. No
person shall have any interest in any such assets by virtue of the provisions of
the Plan. The Company’s obligation hereunder shall be an unfunded and unsecured
promise to pay money in the future. To the extent that any person acquires a
right to receive payments from the Company under the provisions hereof, such
right shall be no greater than the right of any unsecured general creditor of
the Company. No such person shall have nor acquire any legal or equitable right,
interest or claim in or to any property or assets of the Company.
11.12    Tax Compliance. Payments and benefits under this Plan are intended to
comply with Code Section 409A to the extent subject thereto, and, accordingly,
to the maximum extent permitted, this Plan shall be interpreted and administered
to be in compliance therewith. For purposes of Code Section 409A, a
Participant’s entitlement to annual installment payments shall be treated as an
entitlement to a single payment. For purposes of this Plan, a termination of
directorship or Retirement shall only be deemed to occur if such termination
constitutes a “separation from service” within the meaning of Code Section 409A.
11.13 Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.    







